Citation Nr: 0315566	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-12 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
postoperative residuals of a tear of the right medial 
meniscus for the period prior to May 3, 2001, and for the 
period subsequent to June 30, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



REMAND

The veteran served on active duty from January 1982 to 
January 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, denying entitlement to an 
increased rating for his service-connected right knee 
disorder.  In subsequent RO action in June 2001, a temporary 
total rating under 38 C.F.R. § 4.30 (2001) was assigned for 
the period from May 3, 2001, to June 30, 2001, for the 
veteran's right knee disability.  As such, at issue is the 
rating to be assigned in connection with the claim for 
increase filed in June 1999 and for the period ending as of 
May 2, 2001, and for the period since July 1, 2001.  

The record reflects that the veteran was afforded a hearing 
before the Board, sitting at the RO, in June 2002.  It is 
also shown that the Board by its letter to the veteran in 
September 2002 furnished to him notice of the existence of 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
included therein was a request that the veteran respond 
within 30 days with a request for assistance or the 
presentation of additional evidence or argument.  In November 
2002, the Board by a memorandum to its evidence development 
unit sought additional development of the evidence, including 
the retrieval of VA treatment records and the performance of 
a VA medical examination.

The above-noted development was sought pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  On May 1, 2003, 38 C.F.R. § 19.9(a)(2) 
was found to be invalid by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In addition, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii) was invalid because it was contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant a period of 
one year in which to submit evidence.  Based on the 
foregoing, a remand to the RO to ensure compliance with the 
above-cited holding is required.  While the Board regrets 
that a remand of this matter will further delay a final 
decision in this appeal, such action is needed to ensure that 
all due process requirements are met. 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should advise the veteran of 
his right to respond with the 
presentation of additional evidence or 
argument or a request for assistance 
through September 12, 2003, in connection 
with the Board's letter of September 13, 
2002.  Any additional evidence or 
argument or request for assistance by the 
veteran should be submitted directly to 
the RO.  The veteran is hereby informed 
that he may elect to forego presentation 
of any additional evidence or argument, 
or a request for assistance and thereby 
shorten the time his appeal is placed in 
abeyance.  In the event he desires to 
waive any further response to the 
September 2002 notice, he must advise the 
RO of that desire in writing.

2.  Thereafter, the RO should 
readjudicate the veteran's claim for 
increase for right knee disablement for 
the periods in question, based on all the 
evidence of record and all governing 
legal authority, inclusive of the VCAA.  
If the benefit sought on appeal continues 
to be denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case.  They should then be afforded a 
reasonable period in which to respond 
before the record is returned to the 
Board for further review.

The purpose of this REMAND is to afford due process.   It is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
unless otherwise notified, but he may furnish additional 


evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



